McLAUGHLIN, District Judge,
concurring:
I concur with the result in the per curiam opinion. However, I write separately because I conclude that the Federal Rules of Evidence, rather than Nevada state law, control the admission or exclusion of the screening panel’s findings.
I.
The district court admitted the screening panel’s findings solely on the basis of the Nevada medical malpractice statute, NRS §§ 41A.003-41A.120. Because the district court did not consider the Federal Rules of Evidence, we should do so. See United States v. Breitkreutz, 8 F.3d 688, 692 (9th Cir.1993).
The screening panel’s findings appear to be relevant.1 However, as shown in the per curiam opinion, the findings did not comply with state law. Therefore, the screening panel’s findings, made in contradiction to statutory mandate and introduced without a possibility of challenge as to their bases or explanation as to their context, are so unduly prejudicial, misleading, and lacking in probative value that they must be excluded under Fed.R.Evid. 403.
II.
The per curiam opinion applies the doctrine of Erie R.R. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), to hold that NRS § 41A.016(2) controls the admission or exclusion of the findings. I respectfully disagree. Both the Rules of Decision Act and the Erie case decided thereunder provide an exception for Acts of Congress. 28 U.S.C. § 1652; Erie, 304 U.S. at 78, 58 S.Ct. at 822.
The Federal Rules of Evidence were enacted directly by Congress on January 2, 1975. Pub.L. No. 93-595, § 1, 88 Stat. 1929-1948 (1975). If a Federal Rule of Evidence covers a point in dispute, Congress has mandated that such Rule be followed. Fed. R.Evid. 101; Gibbs v. State Farm Mutual Ins. Co., 544 F.2d 423, 428 n. 2 (9th Cir.1976). “[The Federal Rules of Evidence’s] validity *1421vis-a-vis state law and the principles of the Erie doctrine stands on even firmer ground than that of the Rules of Civil Procedure. They are not subject to the Rules of Decision Act or (unlike the Rules of Civil Procedure) to the Rules Enabling Act.” 19 Charles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 4512 at 192-93 (2d ed.1982). In Daubert v. Merrell Dow Pharmaceuticals, — U.S. -, - n. 6, 113 S.Ct. 2786, 2794 n. 6, 125 L.Ed.2d 469 (1993), a diversity case from California, the Supreme Court stated that because the Court based its discussion “on the content of the congressionally-enacted Federal Rules of Evidence,” it did not need to address the Erie doctrine.2
Therefore, the Federal Rules of Evidence are not subject to the Rules of Decision Act or to Erie.
III.
The per curiam opinion decides, in accord with the reasoning of Daigle v. Maine Med. Ctr., 14 F.3d 684 (1st Cir.1994), that the Nevada statute is substantive and, because an evidentiary rule is integrated in the statute, the rule becomes one of substantive law.
Daigle depends on the fact that the Maine statute “peacefully coexist[s]” with the Federal Rules of Evidence. Id. at 689. Likewise, in this case, the findings are excludable under either state or federal law. However, there may be instances where Nevada’s medical malpractice statute conflicts with the Federal Rules of Evidence. For example, the Nevada statute requires not only that the screening panel’s findings be admitted, but also that other evidence concerning the findings be excluded. NRS § 41A.016(2). That rule of exclusion directly conflicts with Fed. R.Evid. 106. In addition, if the findings had complied with statutory mandate, they would be admissible under state law, but under federal law would be excluded as hearsay unless an exception applies. See supra note 1.
IV.
Certainly, Nevada’s medical malpractice statute contains some substantive law. However, the Federal Rules of Evidence should not be supplanted by state evidentiary rules for that reason, especially when the Federal Rules are on point. Gibbs, supra.
An example illustrates this point. Tort reform proposals often include restricting the admissibility of scientific evidence by plaintiffs. E.g., Dan Quayle, Civil Justice Reform, 41 Am.U.L.Rev. 559, 565-67 (1992). In Daubert, the Supreme Court held that the Federal Rules of Evidence exclusively control the admissibility of scientific evidence in federal courts. — U.S. at-, 113 S.Ct. at 2793; see Hao-Nhien Q. Vu & Richard A. Tamor, Recent Development, Of Daubert, Elvis, and Precedential Relevance: Live Sightings of a Dead Legal Doctrine, 41 UCLA L.Rev. 487, 499 (1993).
Suppose a state enacts a tort reform package that includes limitations on the admission of scientific evidence. Under the approach endorsed by the per curiam opinion, the entire tort reform statute would be considered substantive, and federal courts in that state hearing tort eases based on diversity jurisdiction would be required to conduct an Erie analysis before ruling on the admissibility of scientific evidence. This result is untenable. District courts should need to rely only on Daubert and rule based on the Federal Rules of Evidence.
Likewise, the fact that the Nevada eviden-tiary rule at issue was integrated into the Nevada medical malpractice statute should not require the district courts in Nevada to determine the admissibility of evidence on any basis other than the Federal Rules of Evidence.

. The findings also may be hearsay. Fed.R.Evid. 801. However, the record on appeal is not sufficiently complete to determine whether the public record exception applies. Fed.R.Evid. 803(8).


. At that time, and even now, California courts apply the Kelly/Frye rule. People v. Leahy, 8 Cal.4th 587, 598-604 (1994) (citing Frye v. United States, 293 F. 1013 (D.C.Cir.1923); People v. Kelly, 17 Cal.3d 24, 130 Cal.Rptr. 144, 549 P.2d 1240 (1976)).